           Case 1:19-cv-03158-CCB Document 47 Filed 02/11/21 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

LAWRENCE BOOKER                                      *
                                                     *
v.                                                   *               Civil No. CCB-19-3158
                                                     *
NATIONAL FALLEN FIREFIGHTERS                         *
FOUNDATION, et al.                                   *
                            *                      * * *        *

                                     MEMORANDUM & ORDER

        On October 9, 2016, plaintiff Lawrence Booker allegedly tripped and fell because of a

raised wire cover running across a walkway at the National Fallen Firefighters Foundation

Memorial Weekend event. (ECF 4 ¶¶ 7–14). On September 18, 2019, Booker filed suit against

the National Fallen Firefighters Foundation (“NFFF”), the Federal Emergency Management

Agency (“FEMA”), and Omni Corporation (“Omni”) alleging negligence against all defendants

and negligent retention and hiring against FEMA.1 (Id. ¶¶ 18–30). On July 30, 2020, defendant

NFFF filed a third-party complaint against Premier Production Services (“Premier”) for

indemnification and contribution, alleging that Premier had been contracted to place the

electrical wiring for the Memorial Weekend event. (ECF 29). Now pending is Booker’s motion

for leave to amend his complaint to add Premier as a direct defendant and to increase the ad

damnum from $200,000 to $2,000,000.2 (ECF 41).

        Leave to amend should be freely granted under Rule 15(a), and amendments are

generally accepted absent futility, undue prejudice, or bad faith. See Foman v. Davis, 371 U.S.

178, 182 (1962); Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th


1
  Booker voluntarily dismissed FEMA as a defendant, and FEMA was terminated from this action on January 21,
2020. (ECF 23).
2
  The court notes that Booker’s redlined copy of the amended complaint leaves in the counts that were alleged
against FEMA in the original complaint, even though FEMA has been dismissed as a defendant. (ECF 41-3).
Booker does not, however, in his motion to amend seek to rejoin FEMA to this action. (ECF 41).

                                                       1
          Case 1:19-cv-03158-CCB Document 47 Filed 02/11/21 Page 2 of 5



Cir. 2009) (explaining that leave to amend “should be denied only when the amendment would

be prejudicial to the opposing party, there has been bad faith on the part of the moving party, or

amendment would be futile”).

       Booker contends that all defendants and third-party defendants consent to the proposed

increase in the ad damnum from $200,000.00 to $2,000,000.00. NFFF confirms its consent to

this amendment in its response, (ECF 42 ¶ 2), Premier opposes the motion to amend, but only as

to its addition as a direct defendant, (ECF 43), and Omni has not responded to the motion. It

appears this amendment would not prejudice any opposing party. The court will grant Booker

leave to amend the ad damnum.

       As for Booker’s request to add Premier as a direct defendant, Premier argues that

amendment should be denied for undue delay; Premier also argues that amendment would be

futile because the applicable statute of limitations has passed and Booker’s claim against Premier

does not relate back under Federal Rule of Civil Procedure 15(c). An amendment is futile when

the proposed amended complaint would not satisfy the requirements of the federal rules, U.S. ex

rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008), including when

the proposed amendment would fail to state a claim under Rule 12(b)(6), see id. Ordinarily, a

defense based on the statute of limitations is an affirmative defense, the merits of which cannot

be reached at the pleadings stage, but a court may conclude that a plaintiff’s claims are barred by

the statute of limitations “if all facts necessary to the affirmative defense ‘clearly appear on the

face of the complaint.’” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc)

(quoting Richmond, Fredericksburg &Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)

(alterations omitted).




                                                  2
           Case 1:19-cv-03158-CCB Document 47 Filed 02/11/21 Page 3 of 5



         In Maryland, a negligence action must be filed within three years from the date it accrues.

Md. Code Ann., Cts. & Jud. Proc. § 5-101. Booker alleges in the original and in the amended

complaint that he was injured on October 9, 2016. (ECF 4 ¶¶ 7, 14; ECF 41-2 ¶¶ 8, 16).

Accordingly, his claim accrued at that time. The three-year statute of limitations therefore had

expired by the time Booker sought to amend his complaint in October 2020.3 The court must,

however, treat the amended complaint as if it had been filed on the date of the initial complaint,

here September 30, 2019, within the statute of limitations, if it satisfies the requirements of the

“relation back” doctrine. See Fed. R. Civ. P. 15(c). Under Rule 15(c)(1)(C), an amendment that

changes or adds a party to a suit relates back to the date of the original pleading if (1) the claim

in the amended complaint arose out of the same occurrence that formed the basis of the claim in

the original complaint; (2) “within the time period provided by Rule 4(m) for serving the

summons and complaint” the party to be brought in by the amendment received notice of the

action such that it would not be prejudiced in maintaining a defense to the claim; and (3) within

the same time period, the party knew or should have known that it would have originally been

named a defendant “but for a mistake concerning the proper party’s identity.” Fed. R. Civ. P.

15(c)(1)(C); see also Goodman, 494 F.3d at 467.4

         Booker’s claim against Premier arises out of the same occurrence that formed the basis of

the original complaint—his alleged fall at the NFFF Memorial Weekend event in 2016. (ECF 41-

2 ¶¶ 8–16). Relation back thus depends on when Premier had notice of the action and when (if at



3
  The motion to amend also was filed approximately two months after the deadline set in the court’s scheduling
order. (See ECF 28).
4
  Booker’s amendment cannot relate back under Fed. R. Civ. P. 15(c)(1)(A) which allows relation back if “the law
provides that the applicable statute of limitations allows relation back,” because Maryland law permits the addition
of a new defendant after the limitations period only to correct the name of a defendant and not, as Booker seeks to
do here, to add an entirely new party. See White v. Date Trucking, LLC, No. CV ELH-17-1177, 2018 WL 999963, at
*2 (D. Md. Feb. 21, 2018) (citing Hansberger v. Smith, 229 Md. App. 1, 23 (2016), cert. denied 450 Md. 430
(2016)). Unpublished opinions are cited for the persuasiveness of their reasoning and not for any precedential value.

                                                         3
          Case 1:19-cv-03158-CCB Document 47 Filed 02/11/21 Page 4 of 5



all) it knew or should have known that it would have been named as a defendant but for a

mistake. The focus is on what the prospective defendant knew or should have known within the

ninety-day Rule 4(m) period following the original complaint, not what the plaintiff knew or

should have known at that time. Krupski v. Costa Crociere S.p.A, 560 U.S. 538, 548 (2010).

       Booker provides no facts in his motion to support a finding that Premier had notice of the

action before NFFF filed its third party complaint against Premier on July 30, 2020, which was

well beyond both the Rule 4(m) period and the statute of limitations. Nor is it clear how Premier

should have known within that period that absent some mistake concerning the proper party’s

identity, the action would have been brought against it. The required knowledge will generally be

imputed to the proposed defendant if the complaint makes clear that the defendant is the entity

the plaintiff meant to sue (regardless of the party the plaintiff mistakenly identifies) or where the

named and the true party are sufficiently related corporate entities. See Krupski, 560 U.S. at 554–

56 (cruise carrier Costa Crociere should have known that it was not named only because of a

misunderstanding where the complaint made clear that the plaintiff meant to sue the company

that operated the ship on which she was injured and not the related corporate entity, Costa

Cruise, responsible for the carrier’s North American sales); Goodman, 494 F.3d at 474–75

(subsidiary company Praxair Services should have known that it had not been named because of

the plaintiff’s mistake where the complaint named the parent company but described in the

complaint an intent to sue a third company’s successor in interest, a status which described

Praxair Services and not its parent). Here, there is no indication of any corporate interrelationship

between Premier and any other named defendant, nor would the complaint’s allegations have put

Premier on notice that it was meant to be included as a defendant. The complaint names NFFF,

Omni, and FEMA as those responsible for Booker’s injuries and gives no indication that any



                                                  4
         Case 1:19-cv-03158-CCB Document 47 Filed 02/11/21 Page 5 of 5



additional actor was involved in the event or the accident. (See ECF 4 ¶¶ 7–17). See, e.g., White,

2018 WL 999963, at *3–4 (motion to amend complaint to add defendant after the statute of

limitations ran denied where no factual allegations in the complaint should have given notice to

the proposed defendant that he was meant to be a party).

       Accordingly, it is hereby ORDERED that:

       1. Booker’s motion to amend the complaint (ECF 41) is GRANTED in part and

           DENIED in part;

       2. Booker may amend the complaint to increase the ad damnum from $200,000.00 to

           $2,000,000.00;

       3. Third-party defendant Premier may not be added as a direct defendant; and

       4. Booker shall file and serve on all parties (1) a clean copy of the amended pleading as

           permitted by this Order and (2) a copy of the amended pleading in which stricken

           material has been lined through or enclosed in brackets and new material has been

           underlined or set forth in bold-faced type.



_ 2/11/2021________                                                  /S/
Date                                                 Catherine C. Blake
                                                     United States District Judge




                                                5
